The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2014

                                       No. 04-13-00569-CR

                                         Kristi Rene NIX,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B11614
                         Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
       Pursuant to the recent opinion in Kelly v. State, PD-0702-13, 2014 WL 2865901 (Tex.
Crim. App. June 25, 2014), appellant is advised that she has the right to review the appellate
record to assist her in preparing a pro se brief in response to the Anders brief filed by court-
appointed counsel. If appellant desires to exercise this right, she must file a written request for
access to the record with this court within fifteen (15) days from the date of this order. The
request must reference this appeal and be mailed to:

               Fourth Court of Appeals
               300 Dolorosa, Suite 3200
               San Antonio, Texas 78232

If appellant timely requests access to the record, the deadline to file appellant’s pro se brief will
be reset for thirty days after the date on which the clerk of this court sends a copy of the record
to appellant.

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court